Case 2:20-cv-00215-JRG-RSP Document 7-1 Filed 07/19/20 Page 1 of 1 PageID #: 64




                            UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 CHRISTINE COOPER,                 §
                                   §
       Plaintiff,                  §
                                   §
 v.                                §               CASE NO. 2:20-cv-00215-JRG-RSP
                                   §
 21ST MORTGAGE CORPORATION, et al. §
                                   §
       Defendant.                  §

            [PROPOSED] ORDER GRANTING MOTION TO DISMISS FILED
                 BY DEFENDANT 21st MORTGAGE CORPORATION

        The Court, having considered Defendant 21st Mortgage Corporation’s Motion to Dismiss

 per Federal Rule of Civil Procedure 12(b) and any response thereto, finds it is well-taken and

 should be granted. Therefore, it is hereby

        ORDERED, ADJUDGED, AND DECREED                       that Defendant 21st Mortgage

 Corporation’s Motion to Dismiss per Federal Rule of Civil Procedure 12(b) is HEREBY

 GRANTED, and this entire case is DISMISSED WITH PREJUDICE.




 Order Granting Motion to Dismiss                                                        Page 1
 21STMORT/2807.ORDER GRANTING MTD – FRCP 12
